 



Exhibit 10.11
SIXTH AMENDMENT TO CREDIT AGREEMENT
     THIS AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is entered into as of
October 31, 2007, by and between HEALTH FITNESS CORPORATION (“Borrower”), and
WELLS FARGO BANK, NATIONAL ASSOCIATION (“Bank”).
RECITALS
     WHEREAS, Borrower is currently indebted to Bank pursuant to the terms and
conditions of that certain Credit Agreement between Borrower and Bank dated as
of August 22, 2003, as amended from time to time (“Credit Agreement”).
     WHEREAS, Bank and Borrower have agreed to certain changes in the terms and
conditions set forth in the Credit Agreement and have agreed to amend the Credit
Agreement to reflect said changes.
     NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree that the Credit
Agreement shall be amended as follows:

  1.  A new section 2.16 is hereby added to read as follows:

  2.16 Letter of Credit Subfeature. As a subfeature under the Revolving
Facility, Bank agrees from time to time during the term thereof to issue or
cause an affiliate to issue standby letters of credit for the account of
Borrower (each, a “Letter of Credit” and collectively, “Letters of Credit”);
provided however, that the aggregate undrawn amount of all outstanding Letters
of Credit shall not at any time exceed Two Hundred Fifty Thousand Dollars
($250,000.00). The form and substance of each Letter of Credit shall be subject
to approval by Bank, in its sole discretion. Each Letter of Credit shall be
issued for a term not to exceed 430 days, as designated by Borrower; provided
however, that no Letter of Credit shall have an expiration date subsequent to
the maturity date of the Revolving Facility. The undrawn amount of all Letters
of Credit shall be reserved under the Revolving Facility and shall not be
available for borrowings thereunder. Each Letter of Credit shall be subject to
the additional terms and conditions of the Letter of Credit agreements,
applications and any related documents required by Bank in connection with the
issuance thereof. Each drawing paid under a Letter of Credit shall be deemed an
advance under the Revolving Facility and shall be repaid by Borrower in
accordance with the terms and conditions of this Agreement applicable to such
advances; provided however, that if advances under the Revolving Facility are
not available, for any reason, at the time any drawing is paid, then Borrower
shall immediately pay to Bank the full amount drawn, together with interest
thereon from the date such drawing is paid to the date such amount is fully
repaid by Borrower, at the rate of interest applicable to advances under the
Revolving Facility. In such event Borrower agrees that Bank, in its sole
discretion, may debit any account maintained by Borrower with Bank for the
amount of any such drawing.

    Letter of Credit Fees. Borrower shall pay to Bank fees upon the issuance of
each Letter of Credit, upon the payment or negotiation of each drawing under any
Letter of Credit

-1-



--------------------------------------------------------------------------------



 



    and upon the occurrence of any other activity with respect to any Letter of
Credit (including without limitation, the transfer, amendment or cancellation of
any Letter of Credit) determined in accordance with Bank’s standard fees and
charges then in effect for such activity.

     2. Except as specifically provided herein, all terms and conditions of the
Credit Agreement remain in full force and effect, without waiver or
modification. All terms defined in the Credit Agreement shall have the same
meaning when used in this Amendment. This Amendment and the Credit Agreement
shall be read together, as one document.        3. Borrower hereby remakes all
representations and warranties contained in the Credit Agreement and reaffirms
all covenants set forth therein. Borrower further certifies that as of the date
of this Amendment there exists no Event of Default as defined in the Credit
Agreement, nor any condition, act or event which with the giving of notice or
the passage of time or both would constitute any such Event of Default.

     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
executed as of the day and year first written above.

                      HEALTH FITNESS CORPORATION       WELLS FARGO BANK,
NATIONAL ASSOCIATION    
 
                   
By:
  /s/ Wesley W. Winnekins
 
      By:   Cynthia Goplen
 
     
Title:
  Chief Financial Officer       Title:   Vice President    

-2-